Title: From George Washington to George Reid, 2 July 1782
From: Washington, George
To: Reid, George


                  
                     Sir,
                     Head quarters, Newburgh July 2d 1782
                  
                  I have been favoured with your Letter of the 23d ulto—and have given Direction to the Quarter Master to furnish all the Materials in his Power to put Fort Plain in a State of Defence as well as for the preparation of its Magazine.  I am, Sir Your most obedient And very humble Servt
                  
                     Go: Washington
                  
               